Citation Nr: 0413981	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  00-12 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
hamstring injury.

2.  Entitlement to an initial evaluation in excess of 10 
percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In connection with this appeal, the veteran testified at a 
hearing before a Decision Review Officer in May 2001 as well 
as at a Travel Board hearing before the undersigned in May 
2002.  A transcript of these hearings is associated with the 
claims file.  

This case was previously before the Board and was remanded to 
the RO in October 2003.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for migraine headaches is addressed in the 
remand portion of this decision.  This issue is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on his part.


FINDING OF FACT

The veteran has residuals of a left hamstring injury which is 
of service origin.





CONCLUSION OF LAW

Service connection for residuals of a left hamstring injury 
is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Board has considered this new 
legislation with regard to the issue on appeal and finds 
that, given the favorable action taken herein, no further 
assistance in developing the facts pertinent to this limited 
issue is required at this time.

Analysis

The veteran claims that he experiences left hamstring 
impairment as a result of an injury sustained during his 
period of military service.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service medical records confirm that, in August 1997, the 
veteran sought treatment for left thigh pain.  The diagnosis 
was left thigh strain.  Service records also include an 
August 1998 treatment report which notes a one year history 
of left hamstring pain and an assessment of left hamstring 
strain.  

The post-service medical evidence shows that the veteran has 
continued to complain of left hamstring pain and discomfort.  
Moreover, an October 1998 report of VA examination notes the 
veteran's complaints of pain and discomfort upon prolonged 
sitting and includes a diagnosis of documented left hamstring 
injury with residuals.  In addition, the veteran's hearing 
testimony and written communications reflect his complaints 
of recurrent left hamstring pain and discomfort.  

In light of the veteran's service medical records, his 
credible statements regarding his left hamstring impairment, 
and the October 1998 VA examination report showing residuals 
of left hamstring injury, the Board finds that the veteran's 
left hamstring impairment is shown as likely as not to be due 
to left hamstring injury sustained in service.  Accordingly, 
the Board further finds that service connection for residuals 
of a left hamstring injury is warranted.  

The Board acknowledges that the veteran underwent VA 
examination in February 2003 and that the report of this 
examination notes that the veteran has a "remote history of 
left hamstring pain in 1997" and includes a diagnosis of 
"strain of the left hamstring, muscle group #13, less likely 
than not related to military service."  In this regard, the 
Board notes that, in evaluating medical opinion evidence, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the probative value of such evidence is based 
on the medical expert's review of pertinent historical data, 
personal examination of the patient, and the examiner's 
knowledge and skill in analyzing the data.  The Board must 
determine how much weight is to be attached to each opinion.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one opinion over another depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  

Upon consideration of the foregoing, the Board notes that 
both examination reports note that the veteran's claims file 
was reviewed; however, the Board finds that, inasmuch as the 
October 1998 VA examination was conducted by a physician, as 
opposed to the February 2003 VA examination which was 
conducted by a Physician Assistant-Certified, the October 
1998 VA examination report and opinion must be accorded 
greater evidentiary weight.  Moreover, the earlier 
examination report is supported by contemporaneous service 
medical records.

Thus, applying the benefit of the doubt rule, the Board finds 
that the appellant's current left hamstring impairment cannot 
be satisfactorily disassociated from the hamstring injury he 
sustained during his period of military service.  Therefore, 
the Board concludes that the record supports a grant of 
entitlement to service connection for residuals of left 
hamstring injury.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for residuals of left hamstring injury is 
granted.


REMAND

With respect to the issue of entitlement to an initial 
evaluation in excess of 10 percent disabling for migraine 
headaches, the veteran claims that the impairment associated 
with this disorder is more adequately reflected by a 30 
percent schedular rating.  In this regard, it is noted that, 
in December 2002, VA requested that the veteran provide 
evidence to support his claim that he lost time from work.  
However, a response to this request from the veteran has not 
been received.

Notwithstanding the absence of evidence that the veteran 
misses work as a result of his service-connected migraine 
headaches, review of the claims file reflects that the most 
recent VA examination for the veteran's service-connected 
migraine headaches was conducted in August 2000.  Subsequent 
statements from the veteran, to include a December 2000 
communication, his August 2001 substantive appeal, and his 
hearing testimony, reflect complaints of increased symptoms.  
Specifically, the veteran claims that he experiences migraine 
headaches three to four times per month and these symptoms 
result in missed time from work due to weakness, fatigue, and 
nausea.  The Board thus finds that a current and 
comprehensive examination of the veteran's service-connected 
migraine headaches is necessary.  

In this regard, the Court has held that where the evidence 
does not adequately evaluate the current state of the 
condition, VA must provide a new examination.  Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992).  Moreover, under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4); see also Green v. Derwinski, 1 Vet. App. 121 
(1991).  

Finally, the Court has held that, unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to 
the issue of entitlement to an increased rating for migraine 
headaches; as the rating action appealed from is the initial 
grant of service connection, the RO should consider the 
proper evaluation to be assigned for this disorder pursuant 
to the Court's holding in Fenderson.

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  




Accordingly, the case is REMANDED for the following:

1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant has been 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

2.  The RO should contact the veteran and 
request that he provide evidence of lost 
time from work.  The veteran should be 
advised that this evidence may consist of 
a note from his employer or a physician.

3.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
migraine headaches since separation from 
service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
which have not been previously secured.  

4.  Thereafter, the veteran should be 
afforded a VA examination by the 
appropriate specialists to determine the 
current severity of his migraine 
headaches.  The veteran's claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  All necessary diagnostic 
tests should be completed and all 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should determine whether the 
veteran's headaches have been prostrating 
and, if so, offer an opinion as to the 
frequency of such prostrating headaches 
over the last several months.  A complete 
rationale for all opinions expressed 
should be provided.  If the examiner is 
unable to provide the requested opinions 
without resorting to speculation, it 
should be so stated.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



